                                                                                       
EXHIBIT 10.2                        
 
2007 EQUITY PLAN
FOR NON-EMPLOYEE DIRECTORS OF
HNI CORPORATION
 
HNI Corporation, an Iowa corporation (the "Corporation"), first adopted the 2007
Equity Plan for Non-Employee Directors of HNI Corporation (the "Plan") on May 8,
2007.  The Plan was amended and restatated effective May 8, 2007 to comply with
Section 409A of the Internal Revenue Code.


I.           PURPOSES; EFFECT ON PRIOR PLANS


1.1           Purpose.  The purpose of the Plan is to aid the Corporation in
recruiting and retaining non-employee directors ("Outside Directors") capable of
assuring the future success of the Corporation through the grant of Awards of
stock-based compensation and the opportunity to receive fees in the form of
stock of the Corporation.  The Corporation expects that the Awards and
opportunities for stock ownership in the Corporation will provide incentives to
Outside Directors to exert their best efforts for the success of the
Corporation’s business and thereby align the interests of Outside Directors with
those of the Corporation’s stockholders.


1.2           Effect on Prior Plans.  From and after the date of stockholder
approval of the Plan, no awards shall be granted under the 1997 Equity Plan for
Non-Employee Directors of HNI Corporation, as amended, but all outstanding
awards previously granted under that plan shall remain outstanding in accordance
with their terms.
 
II.           DEFINITIONS


In addition to other terms that may be defined elsewhere herein, wherever the
following terms are used in this Plan with initial capital letters, they shall
have the meanings specified below, unless the context clearly indicates
otherwise.


 
(a)
"Award" means an Option, Restricted Stock, or Stock Grant Award granted under
the Plan.  The term "Award" shall also mean Shares issued to a Participant
pursuant to a Participation Agreement under Article 9 of the Plan.



 
(b)
"Award Agreement" means any written agreement, contract or other instrument or
document evidencing an Award granted under the Plan.  Each Award Agreement shall
be subject to the applicable terms and conditions of the Plan and any other
terms and conditions (not inconsistent with the Plan) determined by the Board.



 
(c)
"Board" means the Board of Directors of the Corporation.



 
(d)
"Code" means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.



 
(e)
"Corporation" means HNI Corporation, an Iowa corporation.



 
(f)
"Director" means a member of the Board.



 
(g)
"Exchange Act" means the Securities Exchange Act of 1934, as amended.



 
(h)
"Fair Market Value," of a Share, means the average of the high and low
transaction prices of the Share as reported on the New York Stock Exchange on
the date as of which such value is being determined, or, if there are no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided, however, that if Fair Market Value for any
date cannot be so determined, Fair Market Value shall be determined by the Board
by whatever means or method as the Board, in the good faith exercise of its
discretion, shall at such time deem reasonable and within the meaning of Code
Section 409A and the regulations thereunder.   

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, in the case of any Option granted under the Plan,
"Fair Market Value" means the closing price of a Share as reported on the New
York Stock Exchange on the date as of which such value is being determined, or,
if there are no reported transactions for such date, on the next preceding date
for which transactions were reported; provided, however, that if Fair Market
Value for any date cannot be so determined, Fair Market Value shall be
determined by the Board by whatever means or method as the Board, in the good
faith exercise of its discretion, shall at such time deem reasonable and within
the meaning of Code Section 409A and the regulations thereunder.


 
(i)
"Fees," of an Outside Director, means the Outside Director’s annual retainer,
meeting fees, and any other amounts payable to the Outside Director by the
Corporation for services performed as an Outside Director, excluding any amounts
distributable under the Plan.



 
(j)
"Option" means an option granted under Article 6 of the Plan to purchase
Shares.  All Options granted under the Plan shall be "non-statutory stock
options," meaning that they are not intended to satisfy the requirements set
forth in Section 422 of the Code to be "incentive stock options."



 
(k)
"Outside Director" means a member of the Board who is not an employee of the
Company or a Subsidiary.



 
(l)
"Participant" means an Outside Director who receives an Award under the Plan,
including an Outside Director who enters into a Participation Agreement pursuant
to Section 9.2 of the Plan.



 
(m)
"Participation Agreement" means the agreement entered into by an Outside
Director pursuant to Section 9.2 of the Plan under which the Outside Director
elects to receive Fees in the form of Shares rather than cash.



 
(n)
"Performance Measure" mean the criteria and objectives established by the Board,
which shall be satisfied or met as a condition to the exercisability, vesting or
receipt of all or a portion of an Award.  Such criteria and objectives may
include, but are not limited to, the attainment by a Share of a specified Fair
Market Value for a specified period of time, earnings per Share, return to
stockholders (including dividends), return on equity, earnings of the
Corporation, revenues, market share, cash flow or cost reduction goals, or any
combination of the foregoing and any other criteria and objectives established
by the Board.  In the sole discretion of the Board, the Board may amend or
adjust the Performance Measures or other terms and conditions of an outstanding
Award in recognition of unusual or nonrecurring events affecting the Corporation
or its financial statements or changes in law or accounting principles.



 
(o)
"Plan" means the "2007 Equity Plan for Non-Employee Directors of HNI
Corporation," as set forth herein and as may be amended or restated from time to
time.



 
(p)
"Restricted Stock" means Shares subject to forfeiture restrictions established
by the Board.



 
(q)
"Restricted Stock Award" means a grant of Restricted Stock under Section 7.1 of
the Plan.



 
(r)
"Separation from Service," of a Participant, means the Participant’s cessation
of services for the Corporation as an Outside Director.



 
(s)
"Share" means a Share of common stock, par value pf $1.00, of the Corporation or
any other securities or property as may become subject to an Award pursuant to
an adjustment made under Section 5.3 of the Plan.



 
(t)
"Stock Grant Award" means any right granted under Section 7.2 of the Plan.



 
(u)
"Subsidiary" means:  (i) any entity that, directly or indirectly through one of
more intermediaries, is controlled by the Corporation; and (ii) any entity in
which the Corporation has a significant equity interest, in each case as
determined by the Board.

2

--------------------------------------------------------------------------------



Notwithstanding the foregoing, for purposes of granting to any Participant an
Option, "Subsidiary" shall mean a corporation, company or other entity that is
(1) a member of the Corporation's controlled group of corporations, within the
meaning of Code Section 1563(a)(1) (except that 20% shall be substituted for 80%
in applying such section) or (2) an unincorporated trade or business with which
the Corporation would be treated as a single employer under Code Section 414(c)
(except that 20% shall be substituted for 80% in applying such section and the
regulations issued thereunder).


III.           ADMINISTRATION


3.1           Administration by the Board; Delegation.  The Plan shall be
administered by the Board, which may from time to time delegate all or any part
of its authority under the Plan to a committee or subcommittee of not less than
two Directors appointed by the Board who are "non-employee directors" within the
meaning of that term as defined in Rule 16b-3 under the Exchange Act.  To the
extent of any delegation by the Board under the Plan, references in the Plan to
the Board shall also refer to the applicable committee or subcommittee.  The
majority of any such committee or subcommittee shall constitute a quorum, and
the action of a majority of its members present at any meeting at which a quorum
is present, or acts unanimously approved in writing, shall be the acts of such
committee or subcommittee.


3.2           Administrative Powers.  The Board shall have the power and
authority to interpret the Plan and any Award or Award Agreement entered into
under the Plan, to establish, amend, waive and rescind any rules and regulations
relating to the administration of the Plan (including without limitation, the
manner in which Participants shall make elections pursuant to Section 9.2 of the
Plan and the terms of a Participation Agreement), to determine the terms and
provisions of the Award Agreements (not inconsistent with the terms of the
Plan), and to make all other determinations necessary or advisable for the
administration of the Plan.  The determinations of the Board in the
administration of the Plan, as described in the Plan, shall be final, binding
and conclusive.


3.3           Professional Assistance; Good Faith Actions.  All expenses and
liabilities that members of the Board incur in connection with the
administration of the Plan shall be borne by the Corporation.  The Board may
employ attorneys, consultants, accountants, appraisers, brokers or other
persons.  The Board, the Corporation and the Corporation’s officers and
Directors shall be entitled to rely upon the advice, opinions or valuations of
any such persons.


3.4           Liability and Indemnification of Board Members. No member of the
Board shall be liable for any act, omission, interpretation, construction or
determination made in connection with the Plan in good faith, and the members of
the Board shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including
attorneys’ fees) arising therefrom to the full extent permitted by law, except
as otherwise may be provided in the Corporation’s Articles of Incorporation,
By-laws, and under any directors’ and officers’ liability insurance that may be
in effect from time to time.


IV.           ELIGIBILITY


Participation in the Plan shall be limited to Outside Directors.


V.           SHARES AVAILABLE FOR AWARDS


5.1           Shares Available. Subject to adjustment as provided in Section
5.3, the total number of Shares available for all grants of Awards under the
Plan shall be 300,000 Shares.  Shares to be issued under the Plan will be
authorized but unissued Shares or Shares that have been reacquired by the
Corporation and designated as treasury shares.  Shares that are subject to
Awards that terminate, lapse or are cancelled or forfeited shall be available
again for grant under the Plan.  Shares that are tendered by a Participant or
withheld by the Corporation as full or partial payment to the Corporation of the
purchase or exercise price relating to an Award shall not be available for
future grants under the Plan.


5.2           Accounting for Awards. For purposes of this Article 5, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards.  For purposes hereof, an Award of Shares pursuant to a
Participation Agreement under Article 9 shall be deemed to be granted on the
date the Shares are issued to the Participant.

3

--------------------------------------------------------------------------------




5.3           Adjustments. In the event that that any dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Corporation, issuance of warrants or other
rights to purchase Shares or other securities of the Corporation or other
similar corporate transaction or event affects the Shares such that an
adjustment is required in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Board shall, in such manner as it may deem equitable, adjust any or all
of:  (i) the number and type of Shares (or other securities or other property)
that thereafter may be made the subject of Awards; (ii) the number and type of
Shares (or other securities or other property) subject to outstanding Awards;
(iii) the purchase or exercise price with respect to any Award; and (iv) the
number and type of Shares (or other securities or other property) payable under
a Participation Agreement pursuant to Article 9, provided such change is made in
accordance with the requirements of Treas. Reg. § 1.409A-1(a)(5)(iii)(E)(4).


VI.           OPTIONS


6.1           Options.  The Board may grant Options with the terms and
conditions set forth in this Article 6 and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Board shall
determine.
 
6.2           Exercise Price.  The purchase price per Share purchasable under an
Option shall be determined by the Board and shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of such Option.
 
6.3           Option Term. The term of each Option shall be fixed by the Board,
but shall not be longer than ten years.
 
6.4           Time, Method and Conditions of Exercise. The Board shall determine
the time or times at which an Option may be exercised in whole or in part, the
method or methods by which, and the form or forms (including, without
limitation, cash or Shares having a Fair Market Value on the exercise date equal
to the applicable exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
 
VII.           STOCK AWARDS


7.1           Restricted Stock.  The Board may grant Awards of Restricted Stock
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Board shall
determine:
 
(a)           Restrictions.  Shares of Restricted Stock shall be subject to such
restrictions as the Board may impose (including, without limitation,
satisfaction of Performance Measures or a performance period and a restriction
on the right to vote a Share of Restricted Stock or the right to receive any
dividend or other right or property with respect thereto), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise, as the Board may deem appropriate.  The minimum
vesting period of such Awards shall be one year from the date of grant.
 
(b)           Forfeiture.  Subject to Sections 8.5, upon a Participant’s
Separation from Service during the applicable restriction period, all Shares of
Restricted Stock held by the Participant at such time shall be forfeited and
reacquired by the Corporation.
 
(c)           Issuance and Delivery of Shares.  Any Restricted Stock granted
under the Plan shall be issued at the time the Restricted Stock Award is granted
and may be evidenced in such manner as the Board may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Corporation.  Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock.  Shares representing Restricted Stock that are no longer
subject to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived.
 
(d)           Restrictions on Dividends.  Any Award of Restricted Stock may
require that any or all dividends or other distributions paid on the Shares
during the period of restriction be automatically sequestered and reinvested on
an immediate or deferred basis in additional Shares, in which case such
additional Shares shall be subject to the same restrictions as the underlying
Restricted Stock or such other restrictions as the Board may determine.
4

--------------------------------------------------------------------------------


7.2           Stock Grant Awards.  The Board may grant Shares without
restrictions thereon.  Subject to the terms of the Plan, Stock Grant Awards may
have such terms and conditions as the Board shall determine.

        7.3           Additional Cash Award to Offset Tax.  The Board may
provide, at or after the time of grant of a Restricted Stock Award or Stock
Grant Award, for the payment of a cash award to the Participant intended to
offset the amount of tax that the Participant may incur in connection with such
Award, including, without limitation, tax on the receipt of such cash award;
provided, however, that any such payment shall be made no later than by the end
of the Participant's taxable year next following the Participant's taxable year
in which the related taxes are remitted to the taxing authority.
 
VIII.                      GENERAL PROVISIONS GOVERNING AWARDS


8.1           Consideration for Awards.  Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Board or required by applicable law.
 
8.2           Awards Subject to Performance Measures.  The Board may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant or exercisability of an Award or portion
thereof.  Subject to the terms of the Plan and any applicable Award Agreement,
the Performance Measures to be achieved during any performance period, the
length of any performance period, the amount of any Award granted, the amount of
any payment or transfer to be made pursuant to any such Award, and any other
terms and conditions applicable thereto shall be determined by the Board.


8.3           Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Board, be granted either alone or in addition to, in tandem
with, or in substitution for, any other Award or any award granted under any
other plan of the Corporation or any Subsidiary.  Awards granted in addition to
or in tandem with other Awards or in addition to or in tandem with awards
granted under any other plan of the Corporation or any Subsidiary may be granted
either at the same time as, or at a different time from, the grant of such other
Awards or awards.
 
       8.4           Forms of Payment under Awards.  Subject to the terms of the
Plan and of any applicable Award Agreement, payments or transfers to be made by
the Corporation upon the grant, exercise or payment of an Award may be made in
such form or forms as the Board shall determine (including, without limitation,
cash, Shares, other securities, other Awards or other property, or any
combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Board.  Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments.
 
       8.5           Separation from Service.  All of the terms relating to the
exercise, cancellation, forfeiture or other disposition of an Award upon a
Separation from Service of a Participant, whether by reason of retirement or
otherwise, shall be determined by the Board.  Such determination shall be made
at the time of the grant of such Award and shall be specified in the Award
Agreement relating to the Award.  Notwithstanding the foregoing or any other
provision of the Plan to the contrary:
 
(a)            If a Participant becomes an employee of the Corporation or a
Subsidiary while continuing to serve as a Director, that fact alone shall not
result in a Separation from Service or otherwise impair the rights such Director
may have under the Plan, including, without limitation, the rights such Director
may have under any Award outstanding under the Plan, but such Director shall no
longer be eligible to receive any further Awards under the Plan.


(b)            In the event of a Participant’s Separation from Service by reason
of death or disability, or in the event of hardship or other special
circumstances of a Participant who holds an Option Award that is not immediately
exercisable or a Restricted Stock Award then subject to the restrictions set
forth in Section 7.1(a) or a Stock Grant Award subject to the transfer
restrictions set forth Section 8.6, the Board may in its sole discretion take
any action that it deems to be equitable under the circumstances or in the best
interests of the Corporation, including, without limitation, waiving or
modifying any limitation, restriction or requirement with respect to such Award.


5

--------------------------------------------------------------------------------


(c)           The Board may provide in any Award Agreement that the Corporation
shall have the right to repurchase from the Participant Restricted Stock granted
under Section 7.1 then subject to the restrictions set forth in Section 7.1(a)
immediately upon a Separation from Service for any reason at a cash price per
Share equal to the cash price paid by the Participant for the Shares.  In the
discretion of the Board, provision may be made that no such right of repurchase
shall exist in the event of a Separation from Service without cause or because
of the Participant’s retirement, death or disability.
 
(d)           For purposes of this Section 8.5, the Board shall determine
whether a Participant’s Separation from Service is due to cause, retirement,
death or disability, or whether the Participant has incurred a hardship, and any
such determination shall be final, binding and conclusive.
 
8.6           Limits on Transfer of Awards.  Except as otherwise provided by the
Board or the terms of the Plan, no Award (and no right thereunder) shall be
transferable by a Participant other than by will or by the laws of descent and
distribution.  An Award of Restricted Stock shall provide that during the period
that the Award is subject to restrictions pursuant to Section 7.1(a), and any
Stock Grant Award may provide, that the transferability of the Shares subject to
such Award shall be prohibited or restricted in the manner and to the extent
prescribed by the Board at the time the Award is granted.  Such restrictions may
include, without limitation, a right of repurchase or first refusal in the
Corporation or provisions subjecting Restricted Stock to continuing restrictions
in the hand of the transferee.  In addition, any Award may provide that all or
any part of the Shares that are to be issued or transferred by the Corporation
upon the exercise of an Option, or are no longer subject to forfeiture and
restrictions on transfer referred to herein, shall be subject to further
restrictions upon transfer.


The Board may establish procedures as it deems appropriate for a Participant to
designate an individual, trust or other entity as beneficiary or beneficiaries
to exercise the rights of the Participant and receive any property distributable
with respect to any Award in the event of the Participant’s death.


The Board, in its discretion and subject to such additional terms and conditions
as it determines, may permit a Participant to transfer an Option to any "family
member" (as such term is defined in the General Instructions to Form S-8 (or any
successor to such Instructions or such Form) under the Securities Act of 1933,
as amended) at any time that such Participant holds such Option, provided
that:  (a) such transfer may not be for value (i.e., the transferor may not
receive any consideration therefor) and the family member may not make any
subsequent transfer other than by will or by the laws of descent and
distribution; (b) no such transfer shall be effective unless reasonable prior
notice thereof has been delivered to the Corporation and such transfer is
thereafter effected subject to the specific authorization of, and in accordance
with any terms and conditions made applicable to by, the Board; and (c) the
transferee is subject to the same terms and conditions hereunder as the
Participant.


Each Option Award (or right under such Award) shall be exercisable during the
Participant’s lifetime only by the Participant (except as provided herein or in
an Award Agreement or amendment thereto) or, if permissible under applicable
law, by the Participant’s guardian or legal representative.  No Option Award or
Restricted Stock Award (or right under any such Award) may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Corporation or any Subsidiary.


IX.           ELECTION TO RECEIVE FEES IN SHARES


9.1           Election to Receive Fees in Shares.  Each Outside Director shall
be eligible to elect to receive Shares in lieu of his or her Fees according to
the following provisions of this Article 9.


9.2           Participation Agreement.  For each calendar year, the Board shall
specify an election period (which shall end no later than the last day of the
calendar year immediately preceding such calendar year) during which an Outside
Director may enter into an election to receive up to 100% of the Fees otherwise
payable to him or her for the calendar year in the form of Shares rather than
cash.  The election shall be made pursuant to a Participation Agreement entered
into by the Outside Director and filed with the Secretary of the Corporation no
later than the expiration of the election period.  A separate Participation
Agreement must be entered into for each calendar year.  Except as the Board may
otherwise provide, the Participation Agreement in effect for a calendar year
shall be irrevocable after the expiration of the election period for the
calendar year.


6

--------------------------------------------------------------------------------


9.3           Issuance of Shares.  The Corporation shall issue Shares to the
Outside Director for each calendar quarter during which the Outside Director has
a Participation Agreement in effect.  The Shares shall be issued on the date on
which the quarterly meeting of the Board is held.  The number of Shares so
issued shall be equal to:  (i) the dollar amount of the Fees that the Outside
Director has elected to receive as Shares for the calendar quarter pursuant to
his or her Participation Agreement; divided by (ii) the Fair Market Value per
Share on the date on which the Outside Director would have been paid the Fees in
cash but for the Participation Agreement.

        9.4           Holding Period.  To the extent required to satisfy any
condition to exemption available pursuant to Rule 16b-3 of the Exchange Act,
Shares acquired by an Outside Director pursuant to this Article 9 shall be held
by the Outside Director for a period of at least six months following the date
of acquisition.


X.           AMENDMENT AND TERMINATION; CORRECTIONS


10.1             Amendments to the Plan.  The Board may amend, alter, suspend,
discontinue or terminate the Plan; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, prior approval of the
stockholders of the Corporation shall be required for any amendment to the Plan
that:
 
(a)           requires stockholder approval under the rules or regulations of
the Securities and Exchange Commission, the New York Stock Exchange, any other
securities exchange or the National Association of Securities Dealers, Inc. that
are applicable to the Corporation;
 
(b)           increases the number of Shares authorized under the Plan as
specified in Section 5.1(a) of the Plan (except as otherwise provided in Section
5.3);
 
(c)           permits the repricing of Options; or
 
(d)           permits the award of Options at a price less than 100% of the Fair
Market Value of a Share on the date of grant of such Option contrary to the
provisions of Sections 6.2 of the Plan.
 
10.2             Amendments to Awards.  Subject to the provisions of the Plan,
the Board may waive any conditions of or rights of the Corporation under any
outstanding Award, prospectively or retroactively.  Except as otherwise provided
in the Plan, the Board may amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the holder thereof.
 
10.3             Correction of Defects, Omissions and Inconsistencies.  The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or in any Award, Award Agreement or Participation Agreement in the
manner and to the extent it shall deem desirable to implement or maintain the
effectiveness of the Plan.
 
XI.           GENERAL PROVISIONS GOVERNING PLAN


11.1           No Rights to Awards.  No Outside Director or other person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Outside Directors, Participants,
holders or beneficiaries of Awards under the Plan.  The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.


11.2           Rights as Stockholder.  No person shall have any right as a
stockholder of the Corporation with respect to any Shares or other equity
security of the Corporation which is subject to an Award hereunder unless and
until such person becomes a stockholder of record with respect to such Shares or
equity security.


11.3           Governing Law.  The Plan, each Award hereunder (and the related
Award Agreement), each Participation Agreement, and all determinations made and
actions taken pursuant thereto, to the extent not otherwise governed by the Code
or the laws of the United States, shall be governed by the laws of the State of
Iowa and construed in accordance therewith without giving effect to principles
of conflicts of laws.


7

--------------------------------------------------------------------------------


11.4           Award Agreements.  No Participant shall have rights under an
Option or Restricted Stock award granted to such Participant unless and until an
Award Agreement shall have been duly executed on behalf of the Corporation and,
if requested by the Corporation, signed by the Participant.


11.5           No Limit on Other Compensation Plans or Arrangements.  Nothing
contained in the Plan shall prevent the Corporation or any Subsidiary from
adopting or continuing in effect other or additional compensation plans or
arrangements.


11.6           No Right to Remain a Director. The grant of an Award shall not be
construed as giving a Participant the right to be retained as a Director of the
Corporation, nor will it affect in any way the right of the Corporation to
terminate a Participant's position as a Director, with or without cause.  In
addition, the Corporation may at any time remove or dismiss a Participant from
his or her position as a Director free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.
 
11.7           Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the purpose or intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction or
Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.


11.8           No Trust or Fund Created. Neither the Plan, any Award or any
Participation Agreement shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Corporation or
any Subsidiary and a Participant or any other person.  To the extent that any
person acquires a right to receive payments from the Corporation or a Subsidiary
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Corporation or the Subsidiary.


       11.9           Securities Matters.  All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof,
including Shares received pursuant to an election entered into by a Participant
pursuant to Article 9, shall be subject to such restrictions as the Board may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Board may cause appropriate entries to be made
or legends to be placed on the certificates for such Shares or other securities
to reflect such restrictions.  The Corporation shall not be required to deliver
any Shares until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Corporation to be applicable are satisfied, and if the
Shares or other securities are traded on a securities exchange, until such
Shares or other securities have been admitted for trading on such securities
exchange.
 
11.10        No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Board shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.


11.11        Headings.  Headings are given to the Articles, Sections and
Subsections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.


       11.12        Tax Withholding.  To the extent applicable, the Corporation
may take such action as it deems appropriate to withhold or collect from a
Participant the applicable federal, state, local or foreign payroll,
withholding, income or other taxes that are required to be withheld or collected
by the Corporation upon the grant, exercise, vesting or payment of an Award,
including the delivery of Shares pursuant to a Participation Agreement entered
into by a Participant pursuant to Article 9.  The Board may require the
Corporation to withhold Shares having a Fair Market Value equal to the amount
necessary to satisfy the Corporation’s minimum statutory withholding
requirements upon the grant, exercise, vesting or payment of an Award from
Shares that otherwise would have been delivered to a Participant.


8

--------------------------------------------------------------------------------


XII.           EFFECTIVE DATE AND TERM OF PLAN


The Plan became effective on May 8, 2007, the date it was approved by the
stockholders of the Corporation at the Corporation's annual meeting of
stockholders.


The Plan shall terminate at midnight on May 7, 2017, unless terminated before
then by the Board.  Awards may be granted, and Participation Agreements may be
entered into, under the Plan until the Plan terminates or until all Shares
available for Awards under the Plan have been purchased or
acquired.  Notwithstanding the preceding sentence, the Plan shall remain in
effect for purposes of administering outstanding Awards and Participation
Agreements as long as they are outstanding.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
9
 





